El Juez Asociado Sr. Wiole,
emitió la opinión del tribunal.
Los hechos que originaron este caso son semejantes a los del caso Hernáiz Torga & Co. v. Benedicto, que acaba de fallarse. La demandante en la c'orte inferior alegó una indebida tasación de contribuciones, toda vez que la tasa-ción del año anterior había sido tenida en cuenta. La ape-lante trató de restringir la actuación del tesorero. La pe-ticionaria y apelante sostiene que la Ley No. 17 de 1920, es *664anticonstitucional y nula. Esta ley requiere que se verifi-que un pago bajo protesta y si dicha ley fuere declarada an-ticonstitucional la peticionaria alegaría tener un derecho al remedio de injunction. La peticionaria también, lo mismo que en el caso de Hernáiz Targa & Co., sostiene que en este caso no hay tasación, válida existente.
Aunque estamos inclinados a considerar la tasación he-cha corno válida y constitucional, de todos modos, por las ra-zones indicadas en el caso de Hernáiz Targa & Co. v. Benedicto, supra, y las expresadas en el de Ríos v. Richardson, 24 D. P. R., 547, y particularmente por los motivos consig-nados en el caso de Alonso Riera & Cía. v. Benedicto, Tesorero, sentencia de junio 20, 1923, (pág. 107) no procedía el injunction solicitado.
Quizás en el último de los casos citados se resolvió más directamente que el tesorero no podía quedar afectado per-sonalmente, pero el razonamiento del caso es en el sentido de que aún en el supuesto de un estatuto anticonstitu-cional, la legislatura tenía derecho a prescribir el método que había de seguirse como remedio, y que la legislatura ciertamente prescribió el sistema por la ley de 1911. El mismo razonamiento es aplicable a la ley No. 17 de 1920 que derogó la de 1911 y está en substitución de ella. Cuando la ley concede un remedio el caso es todavía más pertinente cuando se solicita el injunction. Debe existir algún daño irreparable o algo parecido, y la mera insistencia en el pago de la contribución no constituye un daño irreparable. Snyder v. Marks, 109 U. S, 189; Shelton v. Platt, 139 U. S. 591, 597, y Burrill v. Locomobile Co., 258 U. S. 34, citados to-dos en el caso de Riera supra,. El caso de Martínez v. P. R. Railway, Light & Power Co., 18 D. P. R. 725, es también aplicable.
La mera tasación anticonstitucional y la necesidad del pago no constituye el perjuicio irreparable al cual se re-fiere la jurisprudencia, cuando existe a la mano otro remedio. *665La apelante no desconocía la tendencia de la precedente ju-risprudencia pero trató de establecer una diferencia alegando que los actos del tesorero eran fraudulentos, pero aún la au-toridad que se alega tener sin un derecho constitucional no es un ejercicio de fraude y la apelante no ha demostrado a esta corte ningún otro acto fraudulento. Una mera alega-ción o calificación de fraude es insuficiente y el que lo alega debe tener sumo cuidado de imputar fraude, a menos que pueda tener una probabilidad razonable de demostrarlo con su prueba. La apelante, sin embargo, sostiene también que la ley de 1920 es anticonstitucional.
Asumiremos sin resolver que si la ley No. 17 de 1920 fuera declarada anticonstitucional procedería un remedio mediante injunction si la peticionaria quedara entonces sin un remedio legal, pero somos de opinión de que la referida ley es constitucional.
Uno de los principales fundamentos de impugnación es que el dinero cobrado por el Tesorero por contribuciones pagadas bajo protesta quedó por virtud de la ley de 1911 en un fondo de depósito, pero que la ley de 1920 prescribe una forma diferente. El hecho de que no se prescriba res-pecto a ningún fondo de depósito para contribuciones pa-gadas bajo protesta no impediría el poderlas recobrar. La existencia o inexistencia de tal fondo de depósito no. afecta al remedio. Basada en esta teoría, la peticiona-ria sostiene que el hacer esta tasación y exigir a la peticio-naria que pague el dinero en la tesorería general sería pri-varla de la propiedad sin el debido proceso de ley. La ale-gación en parte está resuelta por la consideración que hici-mos en el caso de Hernáiz, Targa & Co. v. Benedicto, supra, pero el apelante nada nos cita que nos convenza de que un ingreso en la tesorería general, de contribuciones pagadas bajo protesta, constituye tal indebida privación de su pro-piedad. Si un fondo de depósito tuviera siempre que man-tenerse todas las contribuciones podrían ser pagadas bajo *666protesta con gran inconveniente para el poder que impone la contribución.
La apelante alega también que la ley ele 1920 es anti-constitucional toda vez que se priva a las cortes de poder hacer efectivas sus sentencias, pues el pago lia de hacerse por el presupuesto en caso de una tasación ilegal. Si éste fuera un precepto anticonstitucional el resto de la ley toda-vía podría considerarse como válido, pero no interpretamos la ley de 1920 en el sentido de que priva a las cortes de su facultad de hacer cumplir sus sentencias si alguna tenían antes. No siempre es fácil ejecutar una sentencia contra el soberano, como ya manifestamos en el caso del Pueblo v. Rosalí, 16 D. P. R. 508.
Convenimos con el apelado en que la apelante no ha de-mostrado que quedaría sujeta a una multiplicidad de accio-nes por razón de la ley de 1920, aún suponiendo que una mul-tiplicidad de procedimientos justificarían la expedición de un mandamiento de injunction en vista de las autoridades ci-tadas.
Los demás señalamientos de error han sido tratados en nuestra discusión general.
También debemos llamar la atención de los abogados en este caso y de la abogacía en general, de que esta es una ac-ción contra el Tesorero de Puerto Rico sin que en ella se mencione ninguna persona como tal Tesorero. Bajo nues-tro sistema de procedimiento debe existir una persona de-mandada y no un mero cargo. Sin embargo, toda vez que la cuestión no ha sido suscitada por el demandado que com-pareció especialmente, y como en todo caso la desestimación del recurso sería una confirmación, confirmaremos mera-mente la sentencia de la corte inferior.

Confirmada la sentencia a/pélada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
*667El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.